                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JOHN J. MILAKOVICH,

                   Plaintiff,
                                                   Case No. 19-cv-1353-pp
      v.

LJ ROSS ASSOCIATES INC.,

                   Defendant.


ORDER GRANTING DEFENDANT’S MOTION TO DISMISS (DKT. NO. 8) AND
  DISMISSING CASE WITHOUT PREJUDICE UNDER FED. R. CIV. P. 41


      On August 27, 2019, the plaintiff, representing himself, filed a small

claims action in Milwaukee County Circuit Court, John Joseph Milakovich v. L.

J. Ross Associates, Inc., Case No. 19SC036875. Dkt. No. 1-2. The complaint

alleged that the defendant, a debt collector, had violated the Fair Debt

Collection Practices Act and the Fair Credit Reporting Act by inaccurately

reporting that the plaintiff owed a debt to WE Energies. Dkt. No. 1-2 at 6–8.

Three weeks later, the defendant removed the case to this court.1 Dkt. No. 1.

Three days after that, the defendant filed a motion for a more definite

statement, arguing that the complaint was vague and failed to comply with the

federal and local rules. Dkt. No. 5 at ¶¶5–11. The court granted the motion and

ordered the plaintiff to file an amended complaint in time for the court to



128 U.S.C. §1447(c) allows a party to file a motion to remand within thirty days
after the filing of the notice of removal. The plaintiff did not seek remand within
the thirty-day period.
                                        1

           Case 2:19-cv-01353-PP Filed 04/29/20 Page 1 of 3 Document 9
receive it by the end of the day on March 6, 2020. Dkt. No. 7 at 5–6. The court

advised the plaintiff that if it didn’t receive the amended complaint by that

date, the defendant could ask the court to dismiss the case. Id.

      The court did not receive an amended complaint by the end of day on

March 6, 2020. The defendant filed this motion to dismiss three days later. See

Dkt. No. 8. The court has not received any change of address information from

the plaintiff. None of the mail the court sent the plaintiff at the address he

provided in the complaint has been returned as undeliverable. The court has

not heard from the plaintiff in the almost eight months the case has been

pending in federal court.

      The court GRANTS the defendant’s motion to dismiss for failure to

comply with court orders and for lack of prosecution under Federal Rule of

Civil Procedure 41. Dkt. No. 8.

      The court ORDERS that the complaint is DISMISSED without prejudice

for the plaintiff’s failure to comply with the court’s February 10, 2020 order

requiring him to amend the complaint.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).




                                         2

         Case 2:19-cv-01353-PP Filed 04/29/20 Page 2 of 3 Document 9
      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 29th day of April, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        3

         Case 2:19-cv-01353-PP Filed 04/29/20 Page 3 of 3 Document 9
